UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6319


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASPER TUJUIAN ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00299-BO-1)


Submitted:   June 29, 2010                 Decided:   July 16, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper Tujuian Allen, Appellant Pro Se. Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jasper       Tujuian      Allen       appeals    the    district       court’s

order denying his 18 U.S.C. § 3582(c)(1)(B) (2006) motion to

reopen      his   sentence       and    compel       the     Government        to   file   a

substantial assistance motion pursuant to Fed. R. Crim. P. 35.

We   have    reviewed      the    record       and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Allen, No. 5:03-cr-00299-BO-1 (E.D.N.C.

Feb. 3, 2010).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the      court    and   argument          would   not     aid   the    decisional

process.

                                                                                    AFFIRMED




                                               2